Citation Nr: 0507749	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  02-07 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to March 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Regional Office (RO) that denied the veteran's claims for 
service connection for PTSD and for coronary artery disease.  

This case was previously before the Board in October 2003, at 
which time it was remanded for additional development of the 
record.  As the requested action has been accomplished, the 
case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The only stressor described by the veteran is not 
sufficient to result in PTSD, which has not been demonstrated 
by the evidence of record.

2.  Service connection has been granted for residuals of a 
fracture of the right great toe.

3.  The veteran's coronary artery disease was initially 
manifested many years after service, and is not related to 
service or the veteran's service-connected disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2004).

2.  Coronary artery disease was not incurred in or aggravated 
by service; may not be presumed to have been incurred in or 
aggravated by service; and is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.307, 3.309, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in March 2004 
apprised the veteran of the information and evidence 
necessary to substantiate his claims, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the letter satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially adjudicated prior 
to the provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the veteran was not given prior 
to the first AOJ adjudication of the veteran's claim, the 
notice was provided by the AOJ prior to the final transfer 
and certification of the case to the Board, and the content 
of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records 
and VA medical records, to include the reports of VA 
examinations.  The veteran has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

The service medical records disclose that the veteran was 
seen in April 1965 and complained of his nerves.  It was 
reported that he had difficulty sleeping and had had no 
appetite for four days.  It was noted that he had a slight 
tremor to his fingers, a slight lid lag, and sweaty palms.  
He reported that he knew of no work or family problems to 
account for his nervousness.  The impression was probable 
anxiety.  Librium was prescribed.  He was advised to return 
in five days.  The veteran was seen later that month and 
reported no relief from the medication.  He alleged that the 
life at the barracks was making his symptoms worse.  In May 
1965, it was reported that the veteran wanted to see a 
certain physician who was out of town.  It was indicated that 
the doctor's notes on the veteran suggested that a return 
visit was unnecessary and that the physician was recommending 
an administrative discharge if the result of a protein-bound 
iodine were negative.  

The veteran was seen for a psychiatric evaluation in June 
1965.  He claimed that he had been nervous, tense and jittery 
since entering active duty (from the Reserves).  He stated 
that he let "little things" get on his nerves and that he 
tended to lose his temper.  He asserted that his symptoms 
started when he heard that he was going to be activated from 
the Reserves and that he was upset by the news.  He 
maintained that he missed his wife and family and was 
preoccupied with their well being.  The initial impression 
was that the veteran, although immature and somewhat 
unstable, was suffering from a simple adjustment reaction 
secondary to his rather sudden separation from home and 
family and that he had a reasonable potential for adjusting 
to and accepting his present life situation.  He had been 
given supportive psychotherapy and started on medication.  At 
the time of a return visit, it was apparent that his symptoms 
were no better.  The veteran was reportedly upset constantly 
and was not doing a good job on the deck force.  The veteran 
remained preoccupied with the well being of his wife (who was 
now pregnant and pressuring him to come home), and family.  
He stated that he felt that he could not "take life without 
them."  

On mental status evaluation, the veteran was appropriately 
dressed.  He was nervous, tense and mildly depressed during 
the interview.  He tended to weep when speaking of home.  His 
affect was appropriate. There was no indication of 
hallucinations, delusions, paranoid ideation or other signs 
of an acute psychotic process.  His memory was intact.  He 
was oriented in all spheres.  There was no indication for an 
organic brain disease.  Insight into his condition had not 
developed.  His judgment seemed adequate.  It was the 
examiner's impression that the veteran had a personality 
disorder, best described as personality pattern disturbance, 
emotionally unstable personality, passive-dependent type.  He 
added that the veteran was apparently so dependent on his 
wife and family that he was unable to function without their 
constant support.  The examiner commented that he considered 
the veteran unsuitable for retention.  

When seen in July 1965, it was reported that the veteran had 
shown significant symptomatic improvement since the time of 
the evaluation the previous month.  During that time, the 
veteran was granted emergency leave, went home and was able 
to make arrangements that relieved him from a considerable 
amount of concern over the well being of his wife and family.  
He was also able to be more willing to accept the fact that 
he was in service and was making a better adjustment to 
military life.  It was stated that the veteran had probably 
transferred some of his strong dependency feelings from his 
family to the Navy and this substitution had apparently given 
him enough ego support to allow him to function more 
comfortably.  The examiner stated that it was entirely 
possible that his apparent improvement had occurred only 
because of a belief that he might soon be separated from 
service and not because of a more basic change in his 
attitude.  The examiner revised the original recommendation 
and noted that the veteran might or might not have the 
potential for future successful military service.  It was 
recommended that the veteran be considered for administrative 
separation only if he was unable to maintain his present 
attitude and level of functioning, or if he should develop a 
recurrence of his past difficulties.  

A clinical evaluation of the heart and vascular system was 
normal on the separation examination in March 1967.  A 
psychiatric was also normal.  Blood pressure was 114/68.  A 
chest X-ray study was negative.

The veteran submitted a claim for service connection for PTSD 
and cardiovascular disease in August 1999.

VA outpatient treatment records dated in 1999 have been 
associated with the claims folder.  The veteran was seen in 
the cardiology clinic in July 1999 and complained of 
exertional chest pain of six months duration.  It was noted 
that no previous evaluation had been done.  A stress test 
showed findings consistent with prior infarction of the 
anterior wall and apex; and residual ischemia of the inferior 
wall. In August 1999, it was reported that he had experienced 
chest pain on and off for one year, and that it was relieved 
with rest.  

A VA general medical examination was conducted in January 
2000.  The veteran reported that he had been on blood 
pressure medication for the previous four years.  He stated 
that his blood pressure had been high before he stared on 
medication.  He had never been admitted for any heart 
problem.  He claimed that he did get chest pain, especially 
which was sometimes exertional and sometimes came on when he 
was not doing anything.  He claimed that he sometimes woke up 
with chest pain.  He related that he took one nitroglycerin 
and the pain was relieved.  A past medical history of 
hypertension for four years was noted.  An examination 
disclosed that blood pressure was 139/87, 140/89 and 118/80.  
The impressions were hypertension on medication; and stable 
angina, hypertensive heart disease noted on echocardiogram.

The veteran was hospitalized by the VA in October 2000.  A 
coronary artery bypass graft was performed.  

In a statement received in August 2001, a private 
psychologist reported that he examined the veteran.  His 
primary duties while on a destroyer ship in service were 
radar watch and helm watch.  The veteran denied that the ship 
received friendly fire, small arms fire, artillery, rocket or 
mortar attacks or that the ship was bombed.  He denied being 
wounded while in combat.  The veteran related that he had 
married before he left for the Navy and indicated that his 
wife was pregnant.  He reported that he had to seek medical 
help because of having to be away from his then-pregnant 
wife.  It was noted that he was able to return home around 
the time the baby was born, but that he had to leave for 
Pearl Harbor the next day and this bothered him greatly.  He 
related that he had been depressed for several years.  He 
maintained that he had not received any counseling since he 
saw a psychiatrist in service.  Following psychological 
testing, the diagnoses were major depression without 
psychotic features and PTSD, mild, chronic, delayed onset.  

The veteran was afforded an examination by the VA in March 
2004.  The examiner noted that he reviewed the claims folder 
in conjunction with the examination.  The veteran asserted 
that his primary stressor was that he married before he left 
for the Navy and that his wife was pregnant.  He described 
having significant difficulty leaving his wife and he stated 
that he still had flashbacks of seeing her.  He noted that 
when he was able to come home on leave after the birth of his 
child, but had to return the next day, this was traumatic for 
him.  He indicated that letters and calls did not help and 
that after he left, he had almost no contact for some months.  
He also stated that it was distressing for him that nobody 
was on the pier to meet him when he came back to San Diego.  
The veteran denied receiving any current psychiatric care.  
Following a mental status evaluation, the pertinent diagnosis 
was chronic dysthymic disorder with superimposed major 
depression without psychotic features.  The examiner 
commented that although the veteran had a depressed mood and 
had difficulty, there was no evidence that he sustained a 
life-threatening stress that would qualify him for PTSD.  

Service connection is in effect for residuals of a fracture 
of the right great toe, evaluated as 10 percent disabling.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

	I.  PTSD 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war (POW) under the 
provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner of war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

Several decisions of the Court have affected the adjudication 
of claims for service connection for PTSD. It appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should the case be referred for 
a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner(s) 
precisely what stressor or stressors has been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether the veteran was exposed to a stressor 
during service of sufficient severity as to have resulted in 
ongoing psychiatric symptomatology.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, a 
diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See Zarycki v. Brown, 6 Vet. 
App. 91 (1993); West v. Brown, 7 Vet. App. 70 (1994); and 
Caluza v. Brown, 7 Vet. App. 498 (1994).

The service medical records demonstrate that the veteran was 
seen on several occasions for complaints relating to 
nervousness.  His primary concern was that he was in service 
while his wife was home and pregnant.  The initial impression 
was personality disorder, and it was recommended that the 
veteran be administratively discharged from service.  It was 
subsequently noted that the veteran had improved following a 
visit with his family.  No psychiatric abnormality was 
present on the discharge examination in March 1967.  

The only stressor the veteran reports relates to the fact 
that he was in service and his wife was pregnant.  Following 
the most recent VA examination, the examiner diagnosed 
dysthymic disorder with major depression but without 
psychotic features.  The examiner specifically concluded that 
the veteran did not have a life-threatening event in service 
that would permit a diagnosis of PTSD.  The examiner did not 
also expressly state that the reported stressor did not 
constitute a threat to the physical integrity of himself or 
others, as noted in the DSM-IV criteria for a PTSD diagnosis.  
Nevertheless, the examiner essentially concluded that the 
stressor claimed by the veteran simply was not sufficient to 
produce PTSD.  In sum, one of the essential elements for a 
diagnosis of PTSD, that is, the presence of a sufficient 
stressor, has not been demonstrated.  

The evidence supporting the veteran's claim includes the 
veteran's statements, his testimony at a hearing before the 
undersigned, and the statement from the private psychologist. 
In this regard, while the psychologist diagnosed PTSD, he did 
not specify the stressor that led to the diagnosis.  In 
addition, it must be noted that the conclusion of the VA 
physician was predicated on a review of the veteran's claims 
folder.  In contrast, the private psychologists opinion was 
based on the history provided by the veteran.  The Court has 
held that it is the Board's duty to determine the credibility 
and weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  While the Board may not ignore the opinion of a 
physician, it is certainly free to discount the credibility 
of that physician's statement.  Sanden v. Derwinski, 2 Vet. 
App. 97 (1992).  Greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The Board, accordingly, finds the conclusion of the 
VA physician to be of greater probative value than the 
statement from the private psychologist.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.

	


II.  Coronary artery disease 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The veteran does not argue, and the evidence does not 
otherwise establish, that cardiovascular disease was present 
in service or within one year thereafter.  Indeed, the 
evidence demonstrates that heart disease was not present 
until approximately thirty years following his discharge from 
service.  In the absence of demonstration of continuity of 
symptomatology, this is too remote from service to be 
reasonably related to service.  Moreover, the record does not 
contain a competent clinical opinion linking the 
cardiovascular disability to service.

The veteran claims that he has cardiovascular disease that is 
due to PTSD.  However, since service connection is not in 
effect for PTSD, there is no basis on which his claim may be 
granted.  The only disability for which service connection 
has been established is residuals of a fracture of the right 
great toe, and the veteran does not claim that his PTSD is 
related to it.  Moreover, the record does not contain a 
competent clinical opinion linking the cardiovascular 
disability to the service-connected fracture of the right 
great toe.  As such, the preponderance of the evidence is 
against the claim for service connection for coronary artery 
disease.


ORDER

Service connection for PTSD is denied.

Service connection for coronary artery disease, to include as 
secondary to PTSD, is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


